         Case 1:19-cv-02443-RDM Document 24 Filed 06/20/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 MARK C. SAVIGNAC and
 JULIA SHEKETOFF,

      Plaintiffs,                                         Case No. 1:19-cv-02443-RDM

          v.

 JONES DAY, STEPHEN J. BROGAN,
 and BETH HEIFETZ,

      Defendants.



                            NOTICE OF CHANGE OF ADDRESS

       Plaintiffs hereby advise the Court that their address has changed for the time being to 2207

Combes Street, Urbana, Illinois 61801. Plaintiffs’ other contact information has not changed.




 /s/ Julia Sheketoff                                     /s/ Mark C. Savignac
 Julia Sheketoff (pro se)                                Mark C. Savignac (pro se)
 2207 Combes Street                                      2207 Combes Street
 Urbana, IL 61801                                        Urbana, IL 61801
 (202) 567-7195                                          (217) 714-3803
 sheketoff@gmail.com                                     marksavignac@gmail.com
 D.C. Bar No. 1030225                                    D.C. Bar No. 995367

 June 20, 2020
